Citation Nr: 1337313	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-22 190	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee disability, currently evaluated 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected left knee disability, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to March 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2009, the Veteran testified before the undersigned during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.


FINDINGS OF FACT

In May 2012, June 2012, and again in October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and from his authorized representative, that a withdrawal of this appeal with regard to the issues of entitlement to an increased rating for the right and left knees is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran with respect to the issue of entitlement to an increased rating for service-connected right knee disability, currently evaluated 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal by the Veteran with respect to the issue of entitlement to an increased rating for service-connected left knee disability, currently evaluated 10 percent disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in May 2012, submitted a statement indicating that he wished to withdraw his appeal for an increased rating as to both his left and right knees.  The Veteran's representative submitted statements in June 2012 and again in October 2013 also requesting that the Veteran's claims be withdrawn.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to his left knee and right knee ratings and they are dismissed.


ORDER

The appeal for an increased rating for the service-connected right knee disability, currently evaluated 10 percent disabling, is dismissed.

The appeal for an increased rating for the service-connected left knee disability, currently evaluated 10 percent disabling, is dismissed.


		
L. M. Barnard 
Acting 	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


